DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on March 8, 2022 has been entered and made of record.
Applicant’s amendment and response filed on March 8, 2022 overcome the rejection of claims 1-3, 7-9 and 13-15 under 35 U.S.C. 102(a)(1) and therefore, such rejection has been withdrawn herein.
Allowable Subject Matter
Claims 1-3, 7-9 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, the closest cited prior art (Lee) does not teach or suggest claimed limitations.  Specifically as pointed by Applicant in pages 8-9 of the response, Lee does not teach or suggest claim limitations “performing in-loop filtering in the current block after the first filtering, wherein the in-loop filtering incudes a sample adaptive offset (SAO) mode; wherein N bands are generated by dividing a range of pixels according to a bit depth; and wherein the band index information comprises first band index information indicating a band including a maximum value of the pixels among the N bands and second band index information indicating a band including a minimum value of the pixels among the N bands”. 
Claims 2-3 depend on claim 1 and therefore these claims are also allowed for the same reasons.
Each of claims 7 and 13-15 recites similar claim limitations called for in the counterpart claim 1.  Therefore, claims 7 and 13-15 are also allowed for the same reasons as set forth in claim 1 above.
Claims 8-9 depend on claim 7 and therefore these claims are also allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
3/2022

/Duy M Dang/
Primary Examiner, Art Unit 2667